


110 HRES 1039 : Raising a question of the privileges of the

U.S. House of Representatives
2008-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1039
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2008
			Mr. Boehner submitted
			 the following resolution; which was laid on the table
		
		
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas on January 5, 2007, the House of Representatives
			 adopted a rule of the House amending clause 2(a) of rule XX to include that,
			 A record vote by electronic device shall not be held open for the sole
			 purpose of reversing the outcome of such vote.;
		Whereas on the evening of March 11, 2008,
			 the Speaker pro tempore repeated an annoucement regarding enforcement of such
			 rule, stating An alleged violation of clause 2(a) of rule XX may subject
			 the vote to collateral challenge in the form of a question of the privileges of
			 the House pursuant to rule IX.;
		Whereas a press release dated October 7, 2005, from then
			 Minority Leader Nancy Pelosi stated, Democrats have proposed guidelines
			 for how we think the House of Representatives should operate, a Minority Bill
			 of Rights. Included in this document is the declaration that No
			 vote shall be held open in order to manipulate the outcome. When we take back
			 the People’s House, we will heed that declaration.;
		Whereas on the evening of March 11, 2008, the House
			 debated House Resolution 1031, providing for the adoption of the resolution (H.
			 Res. 895) establishing within the House of Representatives an Office of
			 Congressional Ethics, and for other purposes;
		Whereas H. Res. 1031 provided that House Resolution
			 895, amended by the amendment printed in the report of the Committee on Rules
			 accompanying this resolution, is hereby adopted.;
		Whereas on March 11, 2008, the publication Roll Call
			 reported, Republicans nearly defeated the measure on a procedural
			 maneuver, but House leaders held the vote open for at least 10 additional
			 minutes to turn a handful of Democrats—sealing the win with the votes of Reps.
			 Emanuel Cleaver (D–Mo.), Sanford Bishop (D–Ga.), G.K. Butterfield (D–N.C.) and
			 Bart Stupak (D–Mich.). With their support, the bill was allowed to come to the
			 floor. (House Passes Ethics Bill; Pelosi Hails Victory,
			 Roll Call, March 11, 2008.);
		Whereas on March 11, 2008, the publication The Politico
			 reported, Republicans, backed by 18 Democrats, thought they had won a
			 parliamentary vote prior to consideration of the new ethics office, a victory
			 that would have derailed [sic] But Speaker Nancy Pelosi (D–Calif.) and the
			 Democratic leadership held the vote open for 16 minutes beyond the alloted
			 15-minute deadline, and in that period, convinced several Democrats to switch
			 their votes. (New Ethics Office Approved by House After
			 Controversial Quote, The Politico, March 11, 2008.);
		Whereas on March 11, 2008, The Politico further reported,
			 In response to GOP manipulation of votes during their years of control,
			 Pelosi promised at the beginning of the 110th Congress that floor votes would
			 only last 15 minutes, and no vote shall be held open to manipulate the
			 outcome. Pelosi, however, appeared to go back on that promise during
			 the previous question vote, which was open for a total of 31 minutes before it
			 was gaveled closed. (New Ethics Office Approved by House After
			 Controversial Quote, The Politico, March 11, 2008.);
		Whereas on March 11, 2008, The Politico further reported,
			 The most vocal Democratic opponent of the OCE, Rep. Neil Abercrombie
			 (D–Hawaii), who made an impassioned speech on the floor urging his colleagues
			 to vote against the measure, insisted that the opposition had actually won the
			 parliamentary vote, regardless of the final outcome. We did win,
			 Abercrombie declared afterwards. This thing is totally
			 discredited. (New Ethics Office Approved by House After
			 Controversial Quote, The Politico, March 11, 2008.);
		Whereas on March 12, 2008, Associated Press reported,
			 Republicans yelled in protest as Democrats held the 15-minute vote open
			 for 27 minutes while Democratic leaders urged holdouts in the party to support
			 the party position. (House Approves Ethics Panel,
			 Associated Press, March 12, 2008.);
		Whereas on March 11, 2008, Roll Call reported,
			 There are still plenty of people trying to keep it from coming to
			 the floor, said one Democratic lawmaker, who spoke in advance of the
			 vote on the condition of anonymity, fearing reprisals from party leadership.
			 The Member added that colleagues expressed a lot of unhappiness,
			 as many acknowledged they would have to vote for the bill once it reached the
			 floor.;
		Whereas at 9:31 p.m. the vote on Ordering the Previous
			 Question on H. Res. 1031, was ordered and was to be a 15-minute vote;
		Whereas that vote was held open for 27 total
			 minutes;
		Whereas 413 Members of the House, which was the total
			 number of Members present and voting, had registered their votes after 21
			 minutes had elapsed;
		Whereas no new Member of the House voted after 21 minutes
			 into the vote who had not previously recorded their vote;
		Whereas at 21 minutes elapsed, the vote was 204 yeas and
			 209 nays, the motion failing;
		Whereas for approximately the next 5
			 minutes, no further votes were cast or changed and the previous question vote
			 was held open for the sole purpose of changing the outcome of the vote;
		Whereas during the final moments of Roll Call Vote 121,
			 after conversing with Democratic leaders in full view of the House, three
			 Democratic Members changed their votes from Nay to Aye;
		Whereas Speaker Nancy Pelosi left the floor during this
			 time and returned with Representative Bart Stupak who changed his vote from a
			 no to a yes;
		Whereas Speaker Nancy Pelosi and Majority Whip James
			 Clyburn approached Representatives Sanford Bishop and Emanuel Cleaver on the
			 Democratic side of the aisle and had them change their votes from a no to a
			 yes;
		Whereas according to Speaker Nancy Pelosi’s document
			 entitled A New Direction for America, page 24 states that
			 floor votes should be completed within 15 minutes with the customary
			 2-minute extension to accommodate members’ ability to reach the House Chamber
			 to cast their votes. No vote shall be held open in order to manipulate the
			 outcome.;
		Whereas the result of the 3 Democratic vote changes, after
			 12 minutes of extended vote time and pressure from Democratic leadership,
			 manipulated the outcome and changed the result from 204 yeas and 209 nays, the
			 motion failing, to 207 yeas and 206 nays, the motion passing; and
		Whereas a Democratic Member approached Members and staff
			 of the minority following the announced outcome of the vote and revealed that,
			 Deals were made to get Cleaver and Bishop;: Now, therefore, be
			 it
		
	
		That—
			(1)the House denounces this action in the
			 strongest terms possible, rejects the practices of holding votes open beyond a
			 reasonable period of time for the sole purpose of circumventing the will of the
			 House, and directs the Speaker to take such steps as necessary to prevent any
			 further abuse;
			(2)The votes on
			 ordering the previous question and adoption of House Resolution 1031 are hereby
			 vacated;
			(3)the Committee on
			 Standards of Official Conduct is directed to investigate without further delay
			 violations of House rules by Speaker Nancy Pelosi and other Members of the
			 Democratic leadership and report its findings and recommendations to the House,
			 including a recommendation regarding the appropriate actions for the Speaker’s
			 activities; and
			(4)The Select Committee to Investigate the
			 Voting Irregularities of August 2, 2007, is hereby directed to investigate and
			 include in the report its findings and resulting recommendations concerning the
			 actions of the Speaker, concerning the time the vote was held open and the
			 changes in votes cast by members, resulting in passage of the previous question
			 vote to H. Res. 1031 on March 11, 2008.
			
